Citation Nr: 0515283	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  90-19 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision rendered by 
the Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which implemented a February 1994 Board 
decision granting the veteran's claim of entitlement to 
service connection for bilateral pes planus.  In this rating 
decision, the RO evaluated the disability as noncompensably 
disabling from September 5, 1989, the effective date of 
service connection.

During the pendency of this appeal, the Salt Lake City, Utah, 
RO issued a rating action in August 1997 that assigned a 10 
percent disability evaluation for the veteran's bilateral pes 
planus, effective from September 5, 1989.  The veteran has 
continued to express his disagreement with the evaluation 
assigned for his pes planus disability.

When this case was before the Board in March 2001, the Board 
denied the appeal. The veteran appealed the Board's March 
2001 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2002, the Court granted 
a joint motion of the parties, vacated the Board's decision 
and remanded the matter to the Board for action consistent 
with the joint motion.  The Board remanded the case to the RO 
in June 2003 and May 2004.  It has since been returned to the 
Board for further appellate action.


FINDING OF FACT

Throughout the course of the appeal, the veteran's pes planus 
has not been productive of more than moderate impairment.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations are applicable to the present 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 119.  The 
Court further held that VA failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall  .  .  
. take due account of the rule of prejudicial error")."  Id 
at 121.
 
In the present case, the veteran's claim was initially 
adjudicated years before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA and the 
implementing regulations by letters dated in June 2003, May 
2004, and August 2004.  Thereafter, the claim was 
readjudicated in a January 2005 supplemental statement of the 
case.  There is no indication or reason to believe that the 
decision would have been different had the claim not been 
adjudicated prior to the provision of the required notice.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's case has been obtained and the veteran has been 
afforded several VA examinations.  Neither the veteran nor 
his representative has identified any additional evidence 
that could be obtained to substantiate his claim, nor has 
either requested that the Board remand for further 
development of his case.  On the contrary, the veteran noted 
in a May 2004 statement that he had no additional evidence to 
submit.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are insignificant and nonprejudicial to the veteran.  They do 
not warrant another remand and further delay of the appellate 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 
2005).  

Factual Background

The veteran's service medical records show that his feet were 
normal on enlistment examination in July 1971.  In August 
1971, shortly after entering service, he presented with 
complaints of bilateral foot symptoms and was diagnosed with 
minor pes planus.  Subsequent medical reports show that his 
feet displayed a little extra pronation but were stable.  The 
records show that he was issued arch supports for his feet.  
On separation examination in August 1975, his feet were found 
to be normal on clinical examination.

A VA medical report dated in August 1990 shows that he 
displayed significant pronation, bilaterally, during the 
stance phase of his gait cycle.  On VA examination in 
November 1992, his complaints included bilateral foot pain.  
He said that he had to wear a shoe with an arch in it all of 
the time or he was unable to walk more than a block.  X-rays 
at the time revealed no gross abnormalities of either foot.  
The examiner noted that, with respect to pes planus, the 
veteran should wear plantar arch supports in all his shoes 
and should avoid running, jumping, and heavy lifting.  
Additional treatment reports from November 1992 show that he 
displayed difficulty with heel and toe walking secondary to 
bilateral pes callus.  On VA examination in March 1993, the 
veteran complained of foot pain and was noted to have 
"somewhat flat feet."  An April 1994 VA medical report 
shows that he complained of bilateral foot pain due to fallen 
arches which became worse with physical activity.

Associated with the evidence is an April 1995 decision of the 
Social Security Administration (SSA) and medical records 
reviewed by SSA in arriving at its decision.  The SSA 
determined that the veteran was disabled as of September 1988 
due to a personality disorder and severe impairment of his 
spine.

The transcript of a July 1995 RO hearing before a traveling 
section of the Board reflects that the issue of entitlement 
to service connection for pes planus was erroneously 
identified as an issue on appeal (service connection for pes 
planus had already been granted).  However, at the hearing, 
the veteran testified that apart from his fallen arches, his 
feet felt "fine."  He reported that he wore shoes which had 
a high arch support and that he had small foot calluses which 
he did not regard as abnormal.  He regarded his feet to be 
essentially normal as long as he did not perform heavy 
physical work.

An August 1996 VA outpatient treatment report shows that the 
veteran complained of bilateral foot pain.

At a January 1997 RO hearing on other issues, the veteran 
testified that he needed to wear expensive athletic shoes 
with a high arch and stiff soles to compensate for his 
bilateral foot disorder.  He stated that he still experienced 
pain with walking even with the arch support of these 
athletic shoes.

A VA outpatient treatment report dated in February 1997 shows 
that the veteran complained of bilateral foot pain at his 
instep, right worse than left.  The report of a foot 
examination, performed in February 1997 on behalf of VA, 
shows complaints of bilateral foot pain on a daily basis, 
aggravated by walking and physical work.  Objective 
examination revealed mild tenderness about the veteran's 
metatarsals, bilaterally, and callus formation at the first 
metatarsal joint of the left foot.  Both arches were fallen 
and touched the floor on standing.  The veteran refused to 
rise and stand on his toes because of what he described as 
severe pain.  The diagnosis was pes planus, moderate 
impairment, secondary to loss of function and pain.

At a July 1999 RO hearing before the undersigned Veterans Law 
Judge, the veteran testified that he experienced a lot of 
foot pain and had to purchase expensive shoes to accommodate 
his symptoms.  He indicated in his testimony that he was 
unable to run and that his foot symptoms would be much worse 
if he actually had to work a 20-hour week.  He also reported 
that in his opinion there was perhaps a little increase in 
severity of his foot disability since his most recent VA 
examination of this condition.

When the veteran was seen by VA on an outpatient basis in 
August 1999, he reported that he experienced bilateral foot 
pain due to "fallen arches."  Clinical evaluation at the 
time showed that his feet were supple, the integument (skin) 
was intact, no pain was elicited and his heel cords were 
tight.  The assessment was general foot fatigue, for which he 
was prescribed arch supports and stretching exercises.

The report of a March 2000 VA foot examination shows that the 
veteran complained of throbbing feet with pain at the base of 
his 5th metatarsal, bilaterally.  He appeared for examination 
wearing what were described as good supportive walking shoes 
with a good molded arch support.  His gait was described as 
stiff-legged but normal.  He declined to walk on his toes but 
was able to walk on his heels.  Both feet appeared normal and 
did not demonstrate any developmental or structural problems 
on clinical examination.  X-rays of his feet on all aspects 
were entirely normal and revealed no midfoot changes, no 
evidence of pes planus, and no deformity.  Sensation was 
intact in all dermatomes to light touch, pinprick, vibration 
and temperature.  There was nodularity to palpation of the 
plantar fascia with no tenderness or localized pain.  There 
was no localized tenderness to palpation of the forefoot.  
Compression of the heel produced an extremely mild 
discomfort.  The diagnosis was bilateral foot pain of no 
apparent etiology.

In the VA examiner's discussion, he stated that he was an 
orthopedic surgeon who was experienced in the treatment of 
pes planus and that he reviewed the veteran's entire claims 
file.  He reported that the veteran presented with subjective 
reports of pain at the above examination but did not report 
having weakness or stiffness.  The veteran also did not 
report receiving any type of foot treatment at the time.  
There was no history of symptomatic flare-ups and other than 
wearing good supportive shoes, the veteran was not using 
corrective shoes or any type of supportive device such as a 
cane, brace or crutches.  Clinical evaluation revealed no 
objective evidence of swelling, heat or redness.  No 
abnormalities or localized tenderness in the area of his 
Achilles tendons was observed and the architecture of his 
heels and feet were normal.  His heels were in good anatomic 
alignment with mild valgus and his ankles were supple.  No 
forefoot or midfoot malalignment was noted.  The examiner 
stated that the veteran did not have clinical manifestations 
of flat foot at the time of this examination.  The examiner 
acknowledged the veteran's subjective accounts of foot pain 
and conceded that they may affect his ability to stand for 
prolonged periods of time.  However, based on the clinical 
findings obtained, the examiner was unable to support any 
restrictions of the veteran's functional capacity.

In June 2000, the veteran was examined by a podiatrist on 
behalf of VA.  The podiatrist reported that he had reviewed 
the veteran's claims file and medical history.  The report of 
this examination shows that the veteran complained of 
multiple joint pain including bilateral foot pain, the latter 
causing him to be fatigued after walking a distance of a few 
blocks.  He indicated that he had trouble walking any 
distance due to his foot problems.  Objective examination 
revealed no ligamentous laxity of the joints of the feet.  
There was no apparent dysfunction of the muscle groups of the 
intrinsic musculature of the feet.  Tightness was observed 
only with respect to the ankle joint on dorsiflexion and the 
heel cord.  Biomechanical evaluation revealed no apparent 
abnormality in his forefoot to rear foot relationship, 
bilaterally.  The resting calcaneal stance position was 
neutral and with appreciable varus or valgus, bilaterally.  
Gait analysis did not reveal any appreciable early heel off 
and only minor forefoot abduction was observed.  The overall 
biomechanical examination did not indicate any flexible 
nature to cause a severe pes planus.  X-rays from February 
1997 and March 2000 were reviewed and the examiner found no 
signs of a pes planus deformity in either foot.  
Neurological, dermatological, and vascular examination 
revealed no findings indicative of a severe pes planus 
deformity.  The podiatrist's impression, essentially, was 
that the veteran had tight heel cords into his Achilles 
tendon, but that he did not have clinical findings consistent 
with pes planus.  In the examiner's opinion, the veteran had 
a variant of fibromyalgia affecting his lower extremities 
which would account for his subjective complaints of 
bilateral foot pain.  Objective review revealed no joint 
destruction or any overt signs of a severe pes planus 
deformity.  With regard to the veteran's ability to work, the 
podiatrist commented that based on his review of the claims 
files, he could not see any reason why the veteran would not 
be able to have some gainful employment and recommended a 
sedentary job where he was not on any heights or ladders and 
where he was not on his feet any more than 15-20 minutes out 
of each hour.

VA outpatient treatment reports, dated from September 2000 to 
January 2003, show that the veteran was treated for 
complaints of multiple joint pain, including symptoms 
involving his feet, which were attributed to fibromyalgia.

Examination of the veteran's feet in April 2003 revealed good 
hair growth with skin that appeared normal.  No skin 
breakdown of his skin, corns, plantar warts, or calluses were 
noted.  The veteran was wearing very good footwear.  His feet 
were warm and dry with no swelling.  There were tenderness 
and a very mild, less than 5 degree, hallux valgus deformity 
on both large toes.  The veteran, at rest with no weight on 
his feet, had a good arch of his foot.  However, his arch did 
flatten out, but not completely, when he put weight on his 
feet.  The alignment of the Achilles tendon was normal.  
There were no restriction of hindfoot or forefoot and no 
restriction of inversion or eversion.  The pulses of the feet 
were good and sensory examination was normal.  Mild pes 
planus with weightbearing was diagnosed.  The examiner noted 
that there was no pes planus when the veteran was not 
weightbearing and that recent X-rays had shown no evidence of 
degenerative disease of the feet.

In addition to his flat feet, the veteran was diagnosed with 
"multiple arhtralgias/neuropathic pain" during private 
treatment in May 2003.  It was noted that the veteran 
presented a history of symptoms beginning after apparent 
multiple injuries in service.  However, his clinical workup 
was relatively negative for polyneuropathy or significant 
arthritis.  Also, there was no evidence of synovitis 
consistent with inflammatory arthritis. 

In response to the prior April 2003 VA examination report 
noting that the veteran wore good footwear and that his arch 
did not completely flatten out with weight bearing, the 
veteran stated in July 2003 that he took very good care of 
his feet and had a sedentary life that kept his feet "at a 
mild state most of the time."  However, he reported pain 
from his feet all of the time.  At times when he was on his 
feet too long, they would swell and become very painful.  

The VA examiner that conducted the prior March 2000 VA 
compensation and pension examination examined the veteran 
again in September 2004.  The examiner noted that he reviewed 
the veteran's claim folder as well as a current medical 
treatment report.  The veteran had not worked in 10 years and 
was receiving Social Security disability benefits.  He 
reported that his feet hurt all of the time.  The pain was 
mostly located on the top of his feet, but he sometimes felt 
discomfort in his arch.  His right foot seemed to hurt more 
than his left.  When asked about his activities, he replied 
that he just milled around.  His current medication included 
baby aspirin.  He had been prescribed Hydrocodone, but was 
not taking it at the time.  

The examiner noted that the veteran was wearing tennis shoes.  
His gait was noted to be "a little stiff-kneed type of 
gait."  The veteran declined to toe walk, heel walk, or 
perform a deep knee bend.  The examiner noted that, while 
inspecting the veteran standing erect, he had a normal arch.  
There was no evidence of atrophy or fasciculations in either 
lower extremity during motor examination.  The veteran had 5-
/5- global motor strength with a mild collapse and give away 
on hip flexion, abduction, and adduction.  Ankle 
dorsiflexion, plantar flexion, inversion, and eversion also 
showed some mild collapse, but he was again noted to have 5-
/5- strength.  The examiner saw no atrophy in the area of the 
hindfoot, midfoot, or forefoot.  With dorsiflexion, the 
veteran had reported ankle and foot pain.  With ankle range 
of motion, he had mid-foot pain.  His ankle range of motion 
displayed 5 degrees of dorsiflexion, bilaterally; 45 degrees 
of plantar flexion, bilaterally; 21 degrees of inversion, 
bilaterally; and 12 degrees of eversion, bilaterally.  His 
sensation was intact to light touch, pinprick, vibration, and 
temperature.  His toenails were essentially symmetrical.  
There was no discoloration.  He had good pulses.  The veteran 
stood without any type of support and had a 1 cm maximum 
height to his midfoot.  In the examiner's opinion, this 
finding excluded a diagnosis of pes planus.  As the veteran 
was touched lightly over the dorsum of his foot, he reported 
that his pain was a 7 on a scale from 1 to 10.  Standing 
erect, he had 10 degrees of calcaneal valgus.  

X-ray examination of both feet was noted to be entirely 
normal with no evidence of pes planus.  The ankle joint, 
midfoot, and toe joints were essentially within normal 
limits.  The examiner noted that his prior diagnosis in 2000 
was bilaterally foot pain with no apparent etiology and that 
his current diagnosis remained the same.  Despite subjective 
reports of pain, the examiner noted that he found no 
weakness, stiffness, swelling, heat, or redness.  There was 
no evidence of marked pronation.  While the veteran reported 
extreme tenderness over the plantar surfaces, he also 
reported fairly severe pain in his hips and knees.  While 
light tough produced subjective reports of pain, there was no 
withdraw and the examiner found no resistance on doing 
manipulation or careful examination.  There was no evidence 
of weakened movement, fatigability, or incoordination.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board notes that the veteran has appealed the RO decision 
assigning an initial evaluation for his pes planus.  
Therefore, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for the 
disability for separate periods of time, from September 5, 
1989, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Analysis

The VA medical records from August 1990 to September 2004 
show that the veteran's foot disability was manifested by 
significant pronation, bilaterally, during the stance phase 
of his gait cycle, but only "somewhat flat feet" or mild 
flat feet on objective examination with a recent finding that 
he did not have pes planus.  Calluses were noted on only one 
occasion.  On examination in February 1997, mild tenderness 
of both feet, fallen arches, and a callus of the left foot 
were found.  The examiner assessed the degree of impairment 
as moderate.  For the period prior to this examination, there 
is no objective evidence of swelling, pain or marked 
deformity, nor is there any medical assessment of more than 
moderate functional impairment.

The evidence dated after February 1997 includes no objective 
evidence of more than moderate functional impairment due to 
pes planus.  In August 1999, the veteran's feet were noted to 
be supple, and no pain was elicited.  In March 2000, no 
clinical or X-ray evidence of pes planus was found.  
Similarly, VA examinations in June 2000 and September 2004 
disclosed no evidence of pes planus.  The veteran's symptoms 
were attributed to fibromyalgia, a disorder for which service 
connection is not in effect.  

The Board further notes that the veteran has not alleged and 
there is no indication in the medical evidence that the 
disability is subject to flare-ups.  The medical evidence, to 
include the September 2004 examination report, shows that the 
disability is not manifested by weakness, incoordination or 
excess fatigability.  In addition, although there might be 
some increase in functional impairment on use, there remains 
no objective evidence that the pes planus is productive of 
significant pain on use or more than moderate functional 
impairment.

Therefore, the Board must conclude that the preponderance of 
the evidence establishes that throughout the period of this 
claim, the manifestations of the service-connected disability 
have not more nearly approximated the criteria for a higher 
evaluation than those for the currently assigned evaluation 
of 10 percent.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 C.F.R. § 4.3 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The Board notes, however, that the pes 
planus has not necessitated frequent periods of 
hospitalization nor are the manifestations of the disability 
unusual or exceptional.  In sum, there is no indication in 
the record that 





the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation 
of 10 percent.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for bilateral 
pes planus is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


